Citation Nr: 0421123	
Decision Date: 08/03/04    Archive Date: 08/09/04

DOCKET NO.  02-17 938A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date earlier than September 6, 
2000, for a grant of entitlement to service connection for 
post-traumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James A. Frost, Counsel





INTRODUCTION

The veteran served on active duty from November 1942 to 
February 1946.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  March 2001 by the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim.

2.  A claim of entitlement to service connection for PTSD was 
not raised prior to September 6, 2000, and entitlement to 
that benefit was not shown until subsequent to September 6, 
2000.


CONCLUSION OF LAW

Entitlement to an effective date earlier than September 6, 
2000, for a grant of entitlement to service connection for 
PTSD is not warranted.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

A. Duty to Notify

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, No. 01-944 (U.S.Vet.App. June 24, 
2004) (Pelegrini II).  In Pelegrini II, slip op. at 11, the 
Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  See slip op. at 3, 7-10.    

In the veteran's case, the rating decision in March 2001 
granted service connection for PTSD.  Prior to the rating 
action in March 2001, the RO sent the veteran a notice letter 
in October 2000 concerning the criteria governing the 
reopening of his service connection claim.  After the veteran 
was notified in April 2001 of the RO's decision on his claim, 
he filed a notice of disagreement in June 2001 with the 
effective date of the grant of service connection for PTSD.  

VA's General Counsel considered the question of whether  VA 
must notify a claimant of the information and evidence 
necessary to substantiate an issue first raised in a notice 
of disagreement submitted in response to VA's notice of its 
decision on a claim for which VA has already notified the 
claimant of the information and evidence necessary to 
substantiate the claim.  VAOPGCPREC 
8-2003, published at 69 Fed. Reg. 25180 (2004).  The General 
Counsel held as follows:

Under 38 U.S.C. § 5103(a), the Department 
of Veterans Affairs (VA), upon receipt of 
a complete or substantially complete 
application, must notify the claimant of 
the information and evidence necessary to 
substantiate the claim for benefits.  
Under 38 U.S.C. § 7105(d), upon receipt 
of a notice of disagreement in response 
to a decision on a claim, the "agency of 
original jurisdiction" must take 
development or review action it deems 
proper under applicable regulations and 
issue a statement of the case if the 
action does not resolve the disagreement 
either by grant of the benefits sought or 
withdrawal of the notice of disagreement.  
If, in response to notice of its decision 
on a claim for which VA has already given 
the section 5103 notice, VA receives a 
notice of disagreement that raises a new 
issue, section 7105(d) requires VA to 
take proper action and issue a statement 
of the case if the disagreement is not 
resolved, but section 5103(a) does not 
require VA to provide notice of the 
information and evidence necessary to 
substantiate the newly raised issue.  

The Board finds that, in the veteran's case further notice is 
not required with regard to his claim for an earlier 
effective date for the grant of service connection for PTSD 
in that documentation already sent to the veteran has 
fulfilled VA's notification duties.  Specifically, in a 
statement of the case furnished in September 2002 the RO 
notified the veteran of the legal authority governing 
determinations as to effective dates, the evidence 
considered, and the reasons and bases for the determination 
made in his case.  The RO included a discussion as to the 
finality of prior decisions relevant to psychiatric 
disability, the lack of any written statement which could be 
considered an earlier claim for the benefit sought, and the 
lack of a diagnosis of PTSD prior to August 2000.  Based on 
these facts, the veteran has been fully advised as to what 
evidence would be required to show entitlement to an earlier 
effective date.  The veteran has not responded with 
additional evidence but instead asserts entitlement to an 
earlier effective date based on evidence and argument already 
in the claims file and considered in this appeal.

B. Duty to Assist

VA has also fulfilled its duty to assist the veteran under 
the VCAA and its implementing regulations with regard to the 
claim decided herein.  The RO obtained additional service 
medical records and afforded the veteran a hearing before a 
Decision Review Officer.  The RO determined that the record 
with regard to the earlier effective date claim was then 
complete.  The veteran has not identified any additional 
evidence which is pertinent to the issue on appeal.  In this 
case, based on a determination as to the earliest date of 
receipt of a reopened claim for service connection for 
psychiatric disability and the earliest date entitlement to 
service connection for PTSD arose, remand for additional 
development would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  As such, 
the Board finds that all evidence necessary for an equitable 
resolution of the claim on appeal decided herein has been 
obtained.

II. Legal Criteria

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2003).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155(a).  See also 38 C.F.R. § 3.1(p) (2003) 
(Claim--Application means a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit); 38 C.F.R. 
§ 3.160(c) (2003).

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a 
grant of direct service connection will be the day following 
separation from active service, or the date entitlement arose 
if a claim is received within one year after separation from 
service.  Otherwise, the effective date is the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

Where evidence requested in connection with an original 
claim, a claim for increase or to reopen or for the purpose 
of determining continued entitlement is not furnished within 
one year after the date of request, the claim will be 
considered abandoned.  After the expiration of one year, 
further action will not be taken unless a new claim is 
received.  Should the right to benefits be finally 
established, compensation based on such evidence shall 
commence not earlier than the date of filing the new claim.  
38 C.F.R. § 3.158.

When a claim is filed and the RO renders an adverse decision, 
the claimant has the right to disagree with that decision by 
filing a notice of disagreement within one year from the date 
of mailing of notice of the decision.  38 U.S.C.A. § 
7105(b)(1) (West 2002); see also 38 C.F.R. §§ 20.200, 20.302 
(2003).  Generally, a claim which has been denied may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered.  38 U.S.C.A. § 
7104(b) (West 2002); see 38 C.F.R. § 3.105 (2003).  The 
exception to this rule is 38 U.S.C.A. § 5108 (West 2002), 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

The effective date of a grant of benefits based on a reopened 
claim is the date of receipt of claim or the date entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400(r).  

The effective date of a grant of benefits based on new and 
material evidence consisting of service department records 
received after final disallowance is to agree with evaluation 
(since it is considered these records were lost or mislaid) 
or date of receipt of claim on which prior evaluation was 
made, whichever is later, subject to rules on original claims 
filed within one year after separation from 
service.  38 C.F.R. § 3.400(q)(2).  

38 C.F.R. § 3.114, pertaining to change of law or Department 
of Veterans Affairs issue, provides as follows:

    (a) Effective date of award. Where pension, compensation, 
dependency and indemnity compensation, or the monetary 
allowance under 38 U.S.C. chapter 18 for an individual who is 
a child of a Vietnam veteran is awarded or increased pursuant 
to a liberalizing law, or a liberalizing VA issue approved by 
the Secretary or by the Secretary's direction, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
effective date of the act or administrative issue.  The 
provisions of this paragraph are applicable to original and 
reopened claims as well as claims for increase.

    (1) If a claim is reviewed on the initiative of VA within 
one year from the effective date of the law or VA issue, or 
at the request of a claimant received within one year from 
that date, benefits may be authorized from the effective date 
of the law or VA issue.

    (2) If a claim is reviewed on the initiative of VA more 
than one year after the effective date of the law or VA 
issue, benefits may be authorized for a period of one year 
prior to the date of administrative determination of 
entitlement.

    (3) If a claim is reviewed at the request of the claimant 
more than one year after the effective date of the law or VA 
issue, benefits may be authorized for a period of one year 
prior to the date of receipt of such request.

III.  Factual Background and Analysis

On his initial application form, received in December 1946, 
the veteran claimed entitlement to service connection for 
burn scars sustained in an airplane crash in April 1945 and 
also claimed entitlement to service connection for a nervous 
condition.  

An unappealed RO decision in March 1947 denied entitlement to 
service connection for a nervous condition.  A Board decision 
in February 1967 denied entitlement to service connection for 
a psychiatric disability.  Those decisions are final.  38 
U.S.C. § 709 (1946); (1952); 38 U.S.C. § 4004 (1964 & Supp. 
1970).  

In a statement received in November 2002, the veteran alleged 
that the Board's February 1967 decision was "in error" 
because at the time of the decision VA had not obtained the 
official records of the April 1945 airplane crash or the 
records of his hospitalization in 1945 at a service 
department hospital during which he underwent a psychiatric 
evaluation.  The veteran's statement does not adequately 
raise a claim of clear and unmistakable error (CUE) in the 
prior Board decision insofar as any breach by VA of its duty 
to assist cannot form a basis for a claim of clear and 
unmistakable error because such a breach creates only an 
incomplete record rather than an incorrect one.  See 
38 U.S.C.A. § 7111(a) (West 2002); 38 C.F.R. § 20.1403 
(2003); Caffrey v. Brown, 6 Vet. App. 377, 383-384 (1994).  
Thus, the finality of the 1967 Board decision is not before 
the Board for review at this time.  See Tetro v. Principi, 
314 F.3d 1310 (Fed. Cir. 2003).

The basis of the Board's February 1967 denial of service 
connection for a psychiatric disability was that that the 
evidence then of record did not show a chronic acquired 
psychiatric disorder of service origin.  The evidence of 
record at that time included reports of VA examinations in 
June 1947 and August 1950 which found no neuropsychiatric 
disease and a report by a private physician in May 1966 that 
he had diagnosed the veteran with anxiety reaction in July 
1946 and the veteran's condition was unchanged in May 1966.  
Although the record did not contain an official record of the 
claimed airplane crash, VA did not dispute that the veteran 
had been a survivor of an airplane crash while he was on 
active duty.

An RO decision in August 1947 granted entitlement to service 
connection for burn scars on the face, hand, and right leg, 
residual to a crash.  

In a statement received in April 1975, the veteran stated 
that he wished to reopen his claim for service connection for 
a psychiatric disability.  In a May 1975 letter, the RO 
notified the veteran as follows:

You were notified in March of 1967 that the Board of 
Veterans' Appeals had denied your claim for service 
connection for your nervous condition.  You may not now 
reopen your claim without new and material evidence.  
If you have such evidence, please submit it.  If not 
our previous decision must stand.

The veteran did not submit any evidence to VA to reopen his 
claim for service connection for a psychiatric disability 
within one year of the RO's May 1975 letter, and, 
consequently, his claim to reopen received in April 1975 is 
considered to have been abandoned.  38 C.F.R. § 3.158.

From 1975 until 2000 the veteran did not communicate with VA 
concerning his claim for service connection for a psychiatric 
disability which had been the subject of a prior final 
disallowance by the Board in February 1967.  His 
communications with VA during those years on other matters do 
not contain any attempt to reopen his claim or to file a new 
claim for service connection for an acquired psychiatric 
disorder.

On August 25, 2000, the veteran filed a statement with the RO 
in which he said, "I would like to see (review) my records - 
claims file.  Am currently being seen at the Brecksville 
Center for Stress Recovery."  This statement was not a claim 
to reopen or a new claim for service connection for an 
acquired psychiatric disorder because it did not identify 
that any benefit was being sought by the veteran at that 
time.  38 C.F.R. § 3.155(a).  

A VA Form 119, Report of Contact, dated September 6, 2000, 
noted that the veteran called the RO and stated that he 
wished to file an informal claim for increased compensation.  
Psychiatric disability was not referenced in that statement.  
In any event, the RO liberally construed the veteran's 
informal claim for increased compensation on September 6, 
2000, as a claim to reopen the prior final denial of service 
connection for a psychiatric disability and then considered a 
statement received October 23, 2000, as a formal reopened 
claim.  

In the October 23, 2000, statement the veteran stated that 
he,

wishes to have his claim for service 
connection of a nervous condition 
(P.T.S.D. and depression secondary to 
P.T.S.D.) reopened based on new and 
material evidence in the form of a 
recently declassified report of the 
veteran's plane crash.  The report is 
attached.  Also the veteran is currently 
being treated at the Center for Stress 
Recovery at Brecksville...Please consider 
all possibilities and include any other 
benefits to which the veteran may be 
entitled.

With his October 23, 2000, statement, the veteran submitted a 
copy of an Army Air Forces Report of Major Accident, which 
documented the airplane crash in Panama on April 21, 1945, in 
which there were four fatalities and the veteran was the sole 
survivor.  This report further corroborated the previously 
undisputed fact of the plane crash but did not speak to the 
basis of the prior final denial of service connection for a 
psychiatric disability (the lack of competent evidence of a 
chronic psychiatric disorder of service origin).

VA treatment records reveal that, on August 28, 2000, a VA 
clinical social worker diagnosed the veteran with PTSD, which 
was the first diagnosis of that disorder.  On September 6, 
2000, a VA psychiatrist also diagnosed PTSD, attributed to 
the in-service crash.

The United States Court of Appeals for the Federal Circuit 
held, in the case of a veteran who was service connected for 
depressive neurosis and asserted a claim for service 
connection for PTSD, that a claim based upon the diagnosis of 
a new mental disorder, taken alone or in combination with a 
prior diagnosis of a related mental disorder, states a new 
claim when the new disorder had not been diagnosed and 
considered at the time of a prior notice of disagreement.  
See Ephraim v. Brown, 82 F. 3d 399, 402 (Fed. Cir. 1996).  
The Board also takes judicial notice of the fact that 
organized psychiatry first recognized PTSD as a disorder in 
1980.  See Diagnostic and Statistical Manual of Mental 
Disorders, Third Edition (American Psychiatric Association, 
Feb. 1980) (DSM-III).  

Prior to August 28, 2000, the veteran had not been diagnosed 
with PTSD and the only prior psychiatric diagnosis of record 
was an episode of anxiety reaction for which service 
connection was not in effect.  The veteran's claim for 
service connection for PTSD, found by the RO to have been 
filed September 6, 2000, was, therefore, under the holding in 
Ephraim, properly considered a new claim.  The Board 
emphasizes that the issue on appeal is entitlement to an 
earlier effective date for a grant of service connection for 
PTSD and not for any other acquired psychiatric disorder.  As 
such, effective date rules relevant only to new claims are 
applicable.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2003).

In this case, the stressor claimed by the veteran is not in 
dispute.  The Report of Major Accident form, received in 
October 2000, constituted additional credible supporting 
evidence of a claimed in-service stressor.  That stressor 
was, however, already accepted by VA as having occurred.  At 
a VA psychiatric examination in November 2000, the examiner 
diagnosed PTSD on Axis I and noted stressors of plane crash 
in Panama, remote, and current troubles with VA regarding his 
claim.  The November 2000 VA examination diagnosis was based 
on the veteran's verified stressor, and represented the first 
diagnosis of PTSD attributed to such stressor.  As such, the 
November 2000 VA examination provided the requisite diagnosis 
of PTSD and the requisite nexus to warrant a grant of service 
connection under 38 C.F.R. § 3.304(f).  

Although the August 28, 2000, medical record showed a 
diagnosis of PTSD, at that time VA had not received any claim 
of entitlement to service connection for PTSD from the 
veteran.  As set out above, the veteran did not evidence any 
intent to pursue a claim of entitlement to service connection 
for PTSD prior to September 6, 2000.  There is thus no basis 
under effective date rules relevant to new claims to assign a 
date earlier than September 6, 2000, as the effective date 
for the grant of service connection for PTSD.  
38 C.F.R. § 3.400(b)(2)(i).

The Board notes, parenthetically, that the conclusion is the 
same if effective date rules relevant to reopened claims are 
applied.  The effective date of an award of benefits based on 
a reopened claim is the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).  
In the veteran's case, as he abandoned his claim to reopen 
filed in April 1975, the date of receipt of the reopened 
claim for service connection for a psychiatric disability was 
not earlier than September 6, 2000, and entitlement to 
service connection for PTSD did not arise earlier than 
September 6, 2000, for the reasons discussed above.  
38 C.F.R. §§ 3.158, 3.304(f).

The provisions of 38 C.F.R. § 3.400(q)(2), pertaining to new 
and material evidence consisting of service department 
records, also do not afford a basis to allow an earlier 
effective date.  First, as set out herein above, the 
veteran's claim of entitlement to service connection for 
PTSD, which was granted by the RO, was a new claim and not a 
claim granted on the receipt of new and material evidence.  
Moreover, the service clinical records of the veteran's 
hospitalization in 1945, which were received in September 
2002, were negative for findings or a diagnosis of any 
psychiatric disorder.  Thus, even if material to the 
confirmation of the veteran's stressor, they were not 
material to the basis of the final denial (existence of a 
disability of service origin).

Lastly, the Board notes that although PTSD was added to the 
DSM-III after the initial decision denying the veteran 
benefits for a psychiatric disorder, 38 C.F.R. § 3.114(a), 
provides that a claimant cannot receive retroactive payment 
based on a prospectively effective liberalizing law or a 
liberalizing VA issue unless the evidence establishes that 
"the claimant met all eligibility criteria for the 
liberalized benefit on the effective date of the liberalizing 
law or VA issue and that such eligibility existed 
continuously from that date to the date of claim.  In this 
case, as otherwise stated herein, the veteran did not meet 
the eligibility criteria for a grant of service connection 
for PTSD prior to August 2000 in that the evidence of record 
failed to demonstrate the existence of such disability.  To 
the extent the veteran argues that he has had psychiatric 
symptoms dating back to service, and that such represented 
PTSD, the Board is constrained from substituting its own (or 
the veteran's) medical judgment in place of the diagnoses and 
findings provided by medical professionals.  See Allday v. 
Brown, 7 Vet. App. 517 (1995); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  

For the above reasons, there is no basis to award the veteran 
an earlier effective date for the grant of service connection 
for PTSD on this record.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  As the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt doctrine does not 
apply.  38 U.S.C.A. § 5107 (West 2002).  


ORDER

Entitlement to an effective date earlier than September 6, 
2000, for the grant of service connection for PTSD is denied.



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



